Title: To James Madison from Alexander von Humboldt, 26 August 1813
From: Humboldt, Alexander von
To: Madison, James


Monsieur le President
Paris ce 26 Aout 1813
Je profite du depart de Madame Barlow dont l’époux m’avait inspiré les sentimens de la plus haute admiration, pour Vous adresser ces lignes et l’expression de la satisfaction qu’à causé à tous les amis de l’humanité la nouvelle de l’heureux retablissement de Votre santé. Au milieu de cette grande lutte des peuples, voyant cette vieille Europe exposée à tous les malheurs de la devastation, de l’ignorance et de l’oubli des vrais principes sur lesquels reposent le bien être et la liberté morale et politique des hommes; j’aime à tourner mes regards vers cette belle partie du Monde que je considere comme ma seconde patrie, et dont Vous soutenez l’éclat par la majesté et la sagesse des loix. Je n’oublierai point, Monsieur le President, que c’est a Monsieur Jefferson que je dois le bonheur de Vous avoir été presenté; j’aime a confendre [sic] dans mes affections, mes esperances et les sentimens de ma gratitude deux noms si chers à la philosophie.
Si je vis encore dans Votre souvenir, Monsieur le President, daignez honorer de quelque nouvel interet un ami dont les connoissances et les moeurs meritent le plus grand eloge. Je sais qu’on a travaillé a entâcher la reputation de Mr Warden, Votre Consul géneral a Paris. Il y a 5 ans que je connois cet homme estimable: il est l’ami des personnes les plus distingués par leurs talents et l’independance de leurs opinions. Nous le croyons tous incapable d’indelicatesse: nous l’avons toujours un simple, occupé de ses devoirs, employant les momen[t]s de ses loisirs à la culture des sciences exactes, attaché à son pays, soutenant avec courage les principes de la liberté nationale, mais croyant (ce que malheureusement beaucoup de citoyens des Etats Unis ne veulent pas comprendre) croyant que pour bien servir sa patrie, il ne faut pas s’isoler par la langue et les usages de la societé, mais au contraire, tâcher de connoitre à fond ceux sur lesquels on doit agir. Il a eu le malheur de deplaire à un homme très respectable d’ailleurs, Mr Armstrong: on a mal representé un évenement très innocent et connu de tous nos amis, le projet qu’un homme immoral, Auguste, avait mis en avant de porter des machines aux Etats Unis et au Mexique. Tout ce que je demande à Votre Excellence, c’est qu’Elle daigne juger cette affaire d’après ses propres lumieres. Mr Warden n’a pas à craindre l’examen de ses actions. J’ai adressé cette même priere au nouveau Ministre Mr Crawford qui m’a paru plein de raison, de dignité et de noblesse de caractere. Je suis avec le plus profond respect, Mr le President De Votre Excellence le très humble et tres obeissant
Alexandre Humboldt
 
Condensed Translation
Takes advantage of Mrs. Barlow’s departure to convey his satisfaction at the news of JM’s return to health. As he surveys the destruction and suffering in old Europe, where the principles of moral and political liberty are forgotten, Humboldt’s mind turns to the portion of the globe that he regards as his second country, whose glory JM upholds through the majesty and wisdom of the laws. Recalls that Thomas Jefferson introduced him to JM. Asks JM to take a renewed interest in Humboldt’s deserving friend Mr. Warden, who despite efforts to damage his reputation is known to his distinguished friends in Paris as a man incapable of impropriety, a pure soul devoted to his duties, to learning, to his country, and to upholding the principles of national liberty. Unfortunately, many Americans do not understand Warden’s belief that he can best serve his country not by isolating himself through its language and customs, but by seeking a fundamental understanding of those upon which one should act. Warden had the misfortune to offend Mr. Armstrong, and a harmless incident involving a bad character, Auguste, who attempted to ship some machinery to the United States and Mexico, was misrepresented. Asks only that JM view the matter in its proper light. Warden has nothing to fear from an investigation of his conduct. Has made the same request to the new American minister, Mr. Crawford.
